Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.  The Applicant amended the limitations to the claims and argues the references do not disclose the amended limitations.  Arguments are moot, in view of a new reference that could potentially be used against the after final limitations.  The limitation states validating DCI is based on comparing bits in the HPN field if DCI has a first format but not if DCI has a second format.  See US 2013/0182627 which discloses fields usable for PDCCH validation according to DCI format, Para [0212] where HARQ process ID is N/A for DCI format 0 but can be set to all 0’s for DCI format 1/1a, table 13.  Therefore one DCI format can use HARQ process ID to validate and another DCI format does not use HARQ process ID to validate.  Further search and consideration would be needed as well.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461